Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed dated 07/21/2020 is duly acknowledged.
Claims 1-20, as currently presented, are pending in this application and have been examined on their merits in this action.
Priority
	This application is a 371 of PCT/US2019/014794 filed on 01/23/2019 claiming priority from a US provisional application 62/621,020 filed on 01/23/2018.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-10, 12-14, 16, 19 and 20 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al (US 8,293,509 B2; cited by applicants in IDS dated 07/21/2020).
Claim 1 is directed to “A two-step fermentation method for producing a product, wherein the method comprises:
a. culturing a first microorganism under conditions wherein the first microorganism ferments a first feedstock to produce an intermediate; and 
b. culturing a second microorganism under conditions wherein the second microorganism ferments a second feedstock to produce the product from the intermediate.” (it is to be noted that instant claim 1, as presented, does not define first or second feedstock, first or second microorganism, and specific intermediate or end product per se)
See also dependent claims 2-10, 12-14, 16, 19 and 20, as currently presented.
Simpson et al (2012), while teaching alcohol production process (see title, abstract and summary on columns 3-6, Figure 1, and claims 1, 3-4, 7-11, for instance), disclose a process for producing one or more alcohols, the process comprising: a. in a first bioreactor, carrying out a first fermentation of a gaseous substrate (corresponding to a first feedstock) that comprises CO and a gaseous co-substrate, wherein the first fermentation produces a first fermentation broth comprising one or more acids (corresponding to an intermediate); b. passing at least a portion of the one or more acids to a second bioreactor; c. in the second bioreactor, carrying out a second fermentation of a substrate comprising a carbohydrate (corresponding to a second feedstock), wherein the second fermentation produces a second fermentation broth comprising one or more alcohols (corresponding to a product; see Simpson et al, claim 1 and figure 1, in particular); wherein the first fermentation is carried out by one or more anaerobic bacteria (see Simpson et al, claim 7), wherein the second fermentation is carried out by one or more bacteria of the genus Clostridium (see Simpson et al, claim 10), and wherein the fermentations are carried out by using culturing of the bacteria (see Simpson et al, column 12, for instance). Thus, the disclosure from Simpson et al meets all the limitations of instant claims 1-3, 12, 13 and 16, as currently presented.
Regarding the limitations of claims 4 and 5, Simpson et al disclose the second fermentation of a substrate comprising a carbohydrate (see claim 1), and the base media used to grow Clostridium acetobutylicum for the second fermentation including glucose 50.0g/L (see Table on column 15).
Regarding claims 6-8, Simpson et al disclose that the first fermentation is carried out by one or more strains of anaerobic acetogenic bacteria (taken as C1-fixing microorganism), wherein the anaerobic bacteria includes Clostridium autoethanogenum (see column 4 last paragraph, column 22, and claims 7-9, for instance).
Regarding claims 9 and 10, Simpson et al disclose that the second fermentation is carried out by one or more bacteria of the genus Clostridium, wherein the bacterium is Clostridium acetobutylicum, and wherein the Clostridium microorganisms convert the sugar to a solvent mixture containing butanol, ethanol and acetone (see column 12, lines 19-25, for instance).
Regarding claim 14, Simpson et al disclose that the process produces one or more alcohols, and the acid includes acetic acid (see column 7, and claim 1 on column 22).
Regarding claims 19 and 20, Simpson et al disclose that the second fermentation produces CO2, and the gas from the second fermentation is recycled back for utilization in the first fermentation step (see Figure 1, and column 12 lines 54-59, for instance).
Thus, the process disclosed by Simpson et al meets all the limitations presented in instant claims 1-10, 12-14, 16, 19 and 20, and therefore is deemed anticipatory to the claimed invention.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-20 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 8,293,509 B2; cited by applicants in IDS dated 07/21/2020) taken with Koepke et al (WO 2017/066498 A1; cited by applicants in IDS dated 07/21/2020).
Claim 11 is directed to “The method of claim 1, wherein the first microorganism and the second microorganism are cultured in one bioreactor.”
Claim 15 is directed to “The method of claim 14, wherein the intermediate is acetone or -hydroxyisovaleric acid, and the product is isobutylene.”
Claim 17 is directed to “The method of claim 16, wherein the intermediate is acetone or -hydroxyisovaleric, and the product is isobutylene.”
Claim 18 is directed to “The method of claim 16, wherein: 
a. the C1-fixing microorganism comprises one or more enzymes selected from the group consisting of an enzyme capable of converting acetyl-CoA to acetoacetyl-CoA, an enzyme capable of converting acetoacetyl-CoA to acetoacetate, and an enzyme capable of converting acetoacetate to acetone; and 
b. the carbohydrate-fermenting microorganism comprises one or more enzymes selected from the group consisting of an enzyme capable of converting acetone to -hydroxyisovaleric acid and an enzyme capable of converting -hydroxyisovaleric acid to isobutylene.”

Detailed teachings and/or suggestions of Simpson et al as they pertain to the fermentation process for producing a product, have been discussed above, and are further relied upon hereinafter in the same manner.
However, the process wherein “the first microorganism and the second microorganism are cultured in one bioreactor”, and wherein “the intermediate is acetone or -hydroxyisovaleric acid, and the product is isobutylene” and the microorganisms containing specific enzymes therefor (see limitations of claims 11, 15, 17 and 18, above), have not been specifically disclosed by the fermentation process of Simpson et al, as discussed above.
Koepke et al (2017), while teaching genetically engineered bacterium comprising energy-generating fermentation pathway (see title, abstract, Figure 1, and summary on page 2), disclose a genetically engineered bacterium for the fermentative production of isobutylene, or a precursor thereof, wherein the bacteria comprise enzymes that convert acetyl-CoA to acetone via  acetoacetate, and acetone to isobutylene as end product via 3-hydroxyisovalerate (see page 91, claims 19-20, for instance).
Thus, to a person of ordinary skill in the art, it would have been obvious to employ the genetically engineered bacteria taught by Koepke et al that have the requisite enzymes and/or pathways for producing isobutylene via acetone produced from the first acetogenic fermentative microorganism, and in the process generate ATP, wherein ATP generation through substrate level phosphorylation can be used as a driving force for product synthesis, especially in ATP-limited systems (see pages 29-30, [0027]-[0029], for instance; i.e. an open motivation to an artisan in the art), if so desired.  Also, the limitation of culturing both first and second microorganisms in the one bioreactor would have been obvious to a person of ordinary skill in the art, as such would have been advantageous given the disclosure for the benefits accrued by linking the process and pathways that produce the desired end product, such as isobutylene and at the same time help in the process energetically, as explicitly suggested by Koepke et al. Therefore, unless evidence/data is provided on record to the contrary (which is currently lacking on record, except for the conceptual disclosure; see instant specification, schematic drawings, Figures 1-5), such alternative for performing the fermentation process in one bioreactor using cultivation of two different microorganisms (wherein the product made by one microbe can be utilized as a substrate for the other, i.e. akin to a coupled or linked enzymatic reactions; also see advantages disclosed by Simpson et al on column 7, section “General Methodology”; and column 14, last paragraph, for instance), would have been obvious and fully contemplated by an artisan in the art, before the effective filing date of the invention as claimed. Moreover, Simpson et al disclose the fact that “The first and second fermentations may be carried out in any Suitable bioreactor, Such as a continuous stirred tank reactor (CTSR), a bubble column reactor (BCR) or a trickle bed reactor (TBR)…” (see Simpson et al, column 13, 2nd paragraph, for instance). 
It is noted that as presented, instant claims are generic, and applicants have not shown and/or demonstrated any specific combination of microorganisms and/or specific combinations of intermediates for a given end product per se, as being unexpected in terms of any fermentation criteria known to an artisan in the art. Therefore, the invention as generically claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art references, as discussed above.
Thus, the claim as a whole would have prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as generically claimed.  
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657